DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 07/14/2022 is acknowledged.
Claims 5-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/14/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0148516; IDS, 02/28/2022).
Zhang is directed to a vertical VFET with increased current drivability. Zhang illustrates this VFET structure in Figure 14A, where a substrate 502 comprises fin structures 1402 patterned hardmask structures 602a and patterned spacer structure 1202. (Figure 14A; Para, 0073-0076). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a semiconductor structure comprises a semiconductor substrate having an uppermost surface; and a fin structure on the uppermost surface of the semiconductor substrate including n first regions extending perpendicular to the uppermost surface of the semiconductor substrate. Zhang also illustrates a top view of the structure in Figure 15, where the patterned hardmask has a ladder shaped pattern, which is the pattern that is transferred from the hardmask to the substrate to form the fins 1402. (Figure 15; Para, 0073-0076). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a smecindoutor structure comprises n-1 second regions extending between and connecting each of the n first regions and parallel to the uppermost surface of the semiconductor substrate, wherein n≥3. Moreover, the illustrations of Figures 14A and 15 teach and/or suggest the limitation of claims 2-3. Zhang also explains that in forming the present fin structures having two adjacent fins 104 and at least one cross fin 106 (a,b) the fins 1402 are cut into individual isolated fins structures but cutting through the fins to create vertical fin channels of different shapes. Zhang explains the cuts needed to make an H shaped design are made in between each rung of the ladder shaped pattern to form a vertical isolated fin channel that will have two adjacent fins 104 with a cross fin in an H shaped design. (Figures 16-17, Para, 0077-0080). These disclosures and illustrations of Figure 17 teach and/or suggest the limitation of claim 4.    
Therefore, the recitations of claims 1-4 would have been obvious to one of ordinary skill in the art at the time of filing of the present application in view of the explicit disclosures and illustrations of Zhang and the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Zhang as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899